August 1, 2017




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                            RON POUNDS, Appellant

NO. 14-16-00263-CV                       V.

     LIBERTY LLOYDS OF TEXAS INSURANCE COMPANY, Appellee
                ________________________________

       This cause, an appeal from the judgment in favor of appellee, Liberty Lloyds
of Texas Insurance Company, signed February 26, 2016, was heard on the transcript
of the record. We have inspected the record and find no error in the judgment. We
order the judgment of the court below AFFIRMED.

      We order appellant, Ron Pounds, to pay all costs incurred in this appeal.

      We further order this decision certified below for observance.